COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-414-CR

      
 2-06-415-CR





JOSEPH VICTOR CASTANEDA	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. THREE OF TARRANT COUNTY



------------





MEMORANDUM OPINION
(footnote: 1)


Appellant Joseph Victor Castaneda is attempting to appeal the trial court’s judgment adjudicating his guilt for possession of methamphetamine.  We dismiss the appeal for want of jurisdiction.



The trial court signed the judgment on October 6, 2006, and no motion for new trial was filed.  Therefore, appellant’s notice of appeal was due November 6, 2006,
(footnote: 2) but it was not filed until November 29, 2006.  We notified appellant by letter of our concern that we lack jurisdiction over the appeal because the notice of appeal is untimely.
(footnote: 3)  In response, appellant’s counsel states that he “appreciates the Court’s jurisdictional concern” and that he will assist appellant in preparing an application for writ of habeas corpus to request an out-of-time appeal from the court of criminal appeals.  Therefore, we dismiss the appeal for want of jurisdiction.	

PER CURIAM

PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: January 11, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a).


3:See Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).